Per Curiam.
Defendant Leonard J. Lee was charged criminally with the unlawful sale of marijuana. Tried by jury, he was convicted and now appeals from the judgment and sentence entered on that verdict.
On this appeal he attacks the security measures, or the lack of them, surrounding the custodial care of the marijuana taken from a state’s witness and later admitted into evidence at the time of trial. He also maintains that the testimony of the buyer was insufficient to support the verdict. Both assignments of error are therefore directed at matters affecting the credibility of witnesses and their testimony.
Our examination of the record reveals substantial testimony tracing the care, custody and control of the marijuana from the time of its acquisition by the police, through the safekeeping, chemical analysis and transportation stages, and finally to its resting place as an exhibit in the cause.
Equally supportive of the verdict was testimony by the purchaser that Mr. Lee sold the marijuana to him at the time and place stated in •the information and the testimony of another state’s witness that he had accompanied the buyer to the place of purchase.
We will not disturb the findings of the jury when there is, as here, .substantial evidence in support of the verdict. State v. Mickens, 61 Wn.2d 83, 377 P.2d 240 (1962); State v. Davis, 53 Wn.2d 387, 333 P.2d 1089 (1959).
The judgment is affirmed.